DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Applicant’s communication filed on 04/30/2020. In virtue of this communication, claims 1 - 20 are pending in this application.

Drawings
The drawings are objected to because in Fig. 27 elliptical block “No” in the middle part of the left side of the drawing has both arrows pointing toward it, while bottom arrow should be pointing away from it.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “2800” in par. 0235.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in par. 0272 of the description: line a (red) with respect to Fig. 41.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because writings in Fig. 48 – 50, 52, 55, 59 – 61, 66, 67, 70, 73, 76, 77, 79 are either too small or too blurry to understand the subject matter presented in the drawings. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
This application is a member of a large family of patents and patent applications consisting of 101 members, as of this writing, many of them claiming the subject matter similar to this application. Therefore, this application is a subject to a nonstatutory double patenting rejection against large number of other patents and patent applications within the family. Since it is likely that the claims in this application will be amended to overcome the prior art rejections presented in this office action, it is the examiner’s opinion that it would be unreasonable and would take considerable time to write every single nonstatutory double patenting rejection against every eligible member of the patent family at this point in prosecution. Therefore, the examiner will hold in abeyance the nonstatutory double patenting rejection until the claims in this application are finalized and otherwise ready for allowance over the prior art. At that time, the examiner will analyze the final versions of the claims against claims presented in other patents and patent applications within the family to determine if nonstatutory double patenting rejection is still warranted so that a terminal disclaimer may be filed to overcome any nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 6 – 8 and 10 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110090939 (Diener) (of record) in view of US 20190064130 (Kanazawa) (of record).
Regarding claim 1, Diener teaches “A system for automatic signal detection in an electromagnetic environment, comprising:
a multiplicity of node devices (paragraph 0057: spectrum management may be implemented by deploying a plurality of spectrum sensors 1200(1) to 1200(N) shown in FIG. 1 in various locations where activity associated with any of the plurality of signal types is occurring in the frequency band to form a sensor overlay network. Par. 0058: receiving spectrum activity information from one or more WLAN APs 1050(1) to 1050(N) (“a multiplicity of node devices”) and/or from one or more spectrum sensors 1200(1) to 1200(N) (“a multiplicity of node devices”).)…”
“…a remote server in network communication with the multiplicity of node devices (servers 1055 and 1057 in FIG 1 which are shown in communication spectrum sensors and WLANs. Paragraph 0057: The spectrum intelligence gathered by the spectrum sensors (“the multiplicity of node devices”) is fed (“in network communication”) to one or several processing platforms such as a network management station 1090 or server 1055, etc.);
wherein the multiplicity of node devices is operable to measure and learn the electromagnetic environment in a learning period, thereby creating learning data (paragraph 0064: The spectrum activity information can be generated locally in a device capable of receiving signals in the frequency band. This means that each of the plural APs and sensors perform subsequent actions in the claim. Paragraph 0154: A cognitive radio device such as the one shown in FIG. 11 can detect, measure, classify activity occurring in the frequency band; also par. 0155 (one of “the multiplicity of node devices”). Paragraph 0101: The reference data for the variety of signals that may use the frequency band may be obtained from actual measurement and analysis of those devices.  Paragraph 0146: storing in the database the RF signatures of each authorized device. The RF signature may be created by capturing detailed signal pulse characteristics of each authorized device obtained using a device having a SAGE functionality, and storing information describing those characteristics in a database. All this represents “measure and learn” and the time period used to perform these measurements and capturing corresponds to the claimed “learning period”);
wherein the multiplicity of node devices is operable to create a spectrum map (paragraph 0094: comparing signal data from the measurement engine against a database of information of known signals or signal types (“a spectrum map”).  It is implicit that this database was “created”.  For example (paragraph 0094), the signal classification database may be updated with the reference data for new devices that use the frequency band.) based on the learning data (paragraph 0101: The reference data for the variety of signals that may use the frequency band may be obtained from actual measurement and analysis of those devices. Paragraph 0146: storing in the database the RF signatures of each authorized device. The RF signature may be created by capturing detailed signal pulse characteristics of each authorized device obtained using a device having a SAGE functionality, and storing information describing those characteristics in a database.);
wherein the multiplicity of node devices is operable to calculate a power distribution by frequency of the electromagnetic environment in real time or near real time (paragraph 0070: a real-time spectrum analyzer (SAGE) 20 and a radio receiver or radio transceiver 12 in the device to receive and sample radio frequency energy in the frequency band.  Paragraphs 0074 - 0075: The SAGE 20 obtains real-time information about the activity in a frequency band, and comprises a spectrum analyzer (SA) 22. The SA 22 generates data representing a real-time spectrogram of a bandwidth of RF spectrum. Paragraph 0076: The stats block accumulates and stores the following statistics in the stats buffer: average power vs. frequency during a period of time; maximum (max) power vs. frequency during a period of time. Similar information is contained in paragraph 0092. Both of this represents claimed “calculate a power distribution by frequency of the electromagnetic environment”. Paragraph 0084: based on this information, peaks are determined. Paragraph 0245: The selected frequency band, is divided into a plurality of frequency "bins" (e.g., 256 bins), or adjacent frequency sub-bands. For each bin, and for each sample time interval, a report is made from the output of the SAGE 20 on the power detected within that bin as measured in dBm. This information is further used to detect signals)…”
“…wherein the multiplicity of node devices is operable to identify at least one signal (paragraph 0094: The classification engine 52 compares outputs of the SAGE 20 against data templates and related information of known signals in order to classify signals in the frequency based on energy pulse information detected by the SAGE. The classification engine 52 can detect, for example, signals that interfere with the operation of one or more devices. The output of the classification engine 52 includes types of signals detected in the frequency band. A classification output may be, for example, "cordless phone", "frequency hopper device", "frequency hopper cordless phone", "microwave oven", "802.11x WLAN device", etc.)…”
“…wherein the multiplicity of node devices is operable to transmit the learning data and/or the FFT data to the remote server (paragraph 0132: A sensor overlay network comprised of one or more spectrum sensors 1200(1) to 1200(N) may generate spectrum activity information that is supplied to a server. Paragraph 0064: raw data output by a radio receiver (or data converters coupled to the output of the receiver) in a device is coupled to another device not necessarily operating in the frequency band or residing local to those devices operating in the frequency band. Paragraph 0066: the raw data used to generate spectrum activity information may be reported remotely, to other devices to display, analyze and/or generate real-time alerts related to activity in the frequency band.);
(par. 0091: the measurement engine 50, classification engine 52 and spectrum expert 56 may be performed remotely in a server computer, such as the server 1055 or network management station 1090 shown in FIG. 1. Par. 0132, 0138: a sensor overlay network comprised of one or more spectrum sensors 1200(1) to 1200(N) is deployed across the entire network or regions of interest. The network expert 80 is executed on a server that is connected to the plurality of sensors (“the multiplicity of node devices”), therefore, the analysis is “based on the learning data and/or the FFT data”. Additionally or alternatively, paragraph 0064: raw data output by a radio receiver (or data converters coupled to the output of the receiver) in a device is coupled to another device not necessarily operating in the frequency band or residing local to those devices operating in the frequency band. Paragraph 0066: the raw data used to generate spectrum activity information may be reported remotely, to other devices to display, analyze and/or generate real-time alerts related to activity in the frequency band. In other words, collection of raw data may be performed by the multiplicity of sensors while the processing and analysis may be performed at the server level.); and
wherein the spectrum analytics includes averaging a real-time spectral sweep (at least paragraph 0256 and FIG 23 showing statistics data including the average power over the sampling period at the bottom. The fact that the data is real-time is given at least in paragraph 0070 referring to real-time spectrum analyzer)…”


Diener in paragraph 0120 teaches that the location engine 54 computes the physical location of devices operating in the frequency band. Looking at FIG 6, it may be seen that the location engine 54 is part of the intelligent access point which is one type of spectrum sensing devices and which corresponds to claimed “node device”. As per paragraph 0120, the location engine performs time difference of arrival (TDOA) measurements at two or more known locations of a signal transmitted by the device to be located and another reference signal (such as an AP) to determine a location of a variety of devices. The location engine 54 may coordinate measurements obtained from multiple locations in the network. An example of a location engine is disclosed in incorporated by reference U.S. Application No. 60/319,737. This application in paragraph 0025 teaches that a correlation process for data collected at each of several RTs 200, 210 and 220 may be executed in the RTs 200, 210 and 220 themselves on an embedded or hosted processor. RTs 200, 210 and 220 of U.S. Application No. 60/319,737 correspond to sensors and intelligent access points of Diener and claimed “node devices”.
In other words, to perform location determination process at each of the sensors/APs/RTs, they need to receive information from other sensors/APs/RTs 
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to enable the individual sensors/APs of Diener for communication between themselves. Doing so would have allowed them to directly receive information from each other, which may be necessary for location determination, without first sending information to the server by some sensors/APs and then receiving this information by other sensors/APs, thus simplifying and speeding up the process of location determination.
Further, with respect to the nodal network being “fixed”, there are generally three well-understood options: the node devices are fixed, the node devices are portable (mobile), or combination thereof.
Therefore, since the number of options is small and well known, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize either of the available options and to implement any number of the node devices (spectrum sensors in Diener) as either fixed or portable with predictable results in each case since, according to the Supreme Court, “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103" KSR, 550 U.S. 82 USPQ2d at 1397.

corresponds to claimed “identify at least one signal”) in the FFT data as a set of FFT points in contiguous FFT frequency bins, each above a configured minimum power level (at least paragraphs 0083 – 0086), Diener does not teach calculation of “a first derivative and a second derivative of fast Fourier transform (FFT) data of the electromagnetic environment; wherein the multiplicity of node devices is operable to select most prominent derivatives of the first derivative and the second derivative; wherein the multiplicity of node devices is operable to perform a squaring function on the most prominent derivatives”, that the signal identification is “based on matched positive and negative gradients”, and that the processing also includes “removing areas identified by the matched positive and negative gradients, connecting points between removed areas to determine a baseline, and subtracting the baseline from the real-time spectral sweep, thereby creating signal data.”

Kanazawa in paragraphs 0001 – 0005 and FIG 8 describes an existing method of detecting peaks in a spectrum obtained by a spectral device. 
Specifically, Kanazawa teaches calculating “a first derivative of the … data” “and a second derivative of … data”, “wherein the multiplicity of node devices is operable to select most prominent derivatives of the first derivative and the second derivative” and determination of the signal “based on matched positive and negative gradients (paragraph 0004: a peak top 91 in the chromatogram is detected (FIG. 8(a)). The peak top 91 is, for example, a position where a height of the chromatogram is equal to or more than a predetermined value and the value of the first derivative is 0 (“select most prominent derivatives of the first derivative and the second derivative”; the claim language does not require “the most prominent derivatives” to be from both first and second derivatives. In other words, two or more “the most prominent derivatives” selected only from the first derivatives will meet the claim language). Then, a peak start point 92 (“positive gradient”) is detected at a shorter retention time than the peak top 91, and a peak end point 93 (“negative gradient”) is detected at a longer retention time than the peak top 91 (FIG. 8(a)) (the signal, comprising start point 92, peak 91 and end point 93, is detected “based on matched positive and negative gradients”). The start point 92 is a position where the second derivative is positive and the first derivative is equal to or more than a positive predetermined value (calculate “a first derivative of … data” “and a second derivative of … data”. Also “select most prominent derivatives of the first derivative and the second derivative” as the first derivative being equal to or more than a positive predetermined value). Likewise, the end point 93 is a position where the second derivative is positive and the first derivative is equal to or less than a negative predetermined value (the absolute value is equal to or more than the predetermined value) (calculate “a first derivative of … data” “and a second derivative of … data”. Also “select most prominent derivatives of the first derivative and the second derivative” as the first derivative being equal to or less than a negative predetermined value).)”
Additionally, Kanazawa teaches “removing areas identified by the matched positive and negative gradients, connecting points between removed areas to determine (paragraph 0005: Based on the peak start and end points 92 and 93 (“areas identified by the matched positive and negative gradients”, as was explained above), the baseline is determined as follows. First, the portion of the chromatogram corresponding to the period of retention time when no peak exists, such as between peaks and both ends of the chromatogram, is determined as a partial baseline 941 (FIG. 8(b)). In a peak portion, a part where the start point 92 and the end point 93 are connected with a straight line is determined as a partial baseline 942 (FIG. 8(b)). In other words, this determination involves removing the peak (“removing areas identified by the matched positive and negative gradients”) and connecting the points representing start and end points of the peak), and subtracting the baseline from the real-time spectral sweep, thereby creating signal data (paragraph 0005: The total of the partial baselines 941 and 942 obtained in this way is the baseline 94 of the entire chromatogram. By subtracting this baseline 94 from the chromatogram, peaks of the chromatogram corresponding to components of a sample are determined (FIG. 8(c)) (“thereby creating signal data”). Then, for each peak thus determined, feature quantities such as a position, a width, and a height are found.).”

Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize an existing method of detecting peaks in a spectrum obtained by a spectral device, disclosed by Kanazawa, and based on calculation of the first and second derivatives and operation with the baseline, in the system of Diener. Doing so would have provided another method of peak determination 

Since in the system of Diener fast Fourier transform is performed early in signal processing (see Fig. 7) and most other processing is performed on the signal already transformed into frequency domain, the determination of derivatives and subsequent baseline operations would be performed on the signal in the frequency domain which would mean that the derivatives would be “of fast Fourier transform (FFT) data of the electromagnetic environment”.

Although Diener in combination with Kanazawa discloses selecting most prominent derivatives, neither Diener nor Kanazawa disclose “perform a squaring function on the most prominent derivatives”.

However, taking a square of constant or variable value is well-known in the art and is merely a mathematical function easily realizable in any computer, and it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to perform a square of any constant or variable value including recited by the claim “most prominent derivatives” simply as design choice with predictable results since the applicant has not disclosed that “perform a squaring function on the most prominent derivatives” solves any stated problem or is for any particular purpose. Indeed, the only place where this specific feature is disclosed in the applicant’s specification appears to be in paragraph 0278 as filed, and this paragraph does not 

Regarding claim 2, Diener teaches “wherein the multiplicity of node devices and/or the remote server is operable to display the spectrum map via a graphical user interface (GUI) (par. 0066: The spectrum activity information (or the raw data used to generate it) is reported locally, or remotely, to other devices to display, analyze and/or generate real-time alerts related to activity in the frequency band. Par. 0092: Examples of graphical displays of the output of the measurement engine 50 are shown in FIGS. 21-25. FIG 22 showing a graph that may be created from power measurements taken at a given time interval. The graph shows power distribution versus frequency thus representing “a spectrum map”. Paragraph 0384: The spectrum analyzer graph in FIG. 22 contains spectrum analyzer power vs. frequency information. It may clearly be seen that in FIG 22 the presentation is done “via a graphical user interface (GUI)”. Paragraph 0364: FIGS. 16 through 25 illustrate output of an exemplary graphical user interface (GUI) application useful for interfacing spectrum activity and management information to/from a user. The GUI provides a means to monitor, configure and analyze the various components of the spectrum management system. It may clearly be seen from FIG 6 that the user interface is provided on the server.).”
Regarding claim 3, Diener does not disclose “wherein a frequency of the at least one signal is equal to or higher than 5.8 GHz.”

It would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize the system disclosed by Diener at other frequencies including recited in the claim “a frequency equal to or higher than 5.8 GHz”. Doing so would have simply expanded the usage of the disclosed device to additional frequencies thus allowing to uncover signals in wider spectrum. Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Still additionally, specific frequency recited in the claim represents merely a statement of intended use or environment in which the device operates. “[a]n intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates.” See Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003). Although “[s]uch statements often . . . appear in the claim’s preamble,” a statement of intended use or purpose can appear elsewhere in a claim. In re Stencel, 828 F.2d 751, 754 (Fed. Cir. 1987).
Regarding claim 6, Diener teaches “wherein the remote server is operable to process the signal data, thereby generating processed data, and wherein the remote server is operable to detect conflicts and identify anomalies based on the processed data (Par. 0067: detection of interference condition (presence of another signal in the frequency band of operation, adjacent frequency channel of operation, etc., of a device or network of devices in the frequency band) (which is “detect conflicts and identify anomalies”). A real-time alert may be generated to advise a network administrator about the condition including recommendations to a user or to a network administrator to make adjustments to a device or network of devices operating in the frequency band. Par. 0068: The policy execution step 2020 involves determining what should be done about the information output by the signal classification step 2010. In processing the spectrum activity information, controls may be generated to adjust one or more operating parameters of devices or networks of devices operating in the frequency band. The spectrum actions step 2030 generates the particular controls to effect the actions such as: assigning a device to a different frequency sub-band or channel in the frequency band (dynamic frequency selection--DFS), network load balancing, adjusting the transmit power, adjusting the communication data rate, adjusting a parameter of the transmitted data packet, executing interference mitigation or co-existence algorithms, executing spectrum etiquette procedures, executing spectrum priority schemes, or re-assigning STAs to APs in a WLAN. Par. 0094: The classification engine 52 can detect signals that interfere with the operation of one or more devices (e.g., occupy or occur in the same channel of the unlicensed band as a device operating in the band). The output of the classification engine 52 includes types of signals detected in the frequency band. A classification output may be, for example, "cordless phone", "frequency hopper device", "frequency hopper cordless phone", "microwave oven", "802.11x WLAN device", etc. (“detect conflicts and identify anomalies”)).”
Regarding claim 7, Diener teaches “wherein the multiplicity of node devices is further operable to detect interferences in the electromagnetic environment in real time (paragraph 0062: detecting and reporting interference; paragraph 0094: the classification engine 52 (which is part of the intelligent access point having spectrum sensing capability and thus represent “node device”) can detect signals that interfere with the operation of one or more devices. Paragraph 0122: the spectrum expert 56 (which is part of the intelligent access point having spectrum sensing capability and thus represent “node device”) may operate on triggers for alert conditions in the frequency band, such as detection of a signal that interferes with the operation of a device or network of devices operating in the frequency band) and/or historical interferences in the electromagnetic environment (paragraph 0062: detecting and reporting interference; paragraph 0094: the classification engine 52 (which is part of the intelligent access point having spectrum sensing capability and thus represent “node device”) can detect signals that interfere with the operation of one or more devices. Paragraph 0122: the spectrum expert 56 (which is part of the intelligent access point having spectrum sensing capability and thus represent “node device”) may operate on triggers for alert conditions in the frequency band, such as detection of a signal that interferes with the operation of a device or network of devices operating in the frequency band. Further, paragraph 0066 states that the spectrum activity information can be accumulated and stored on a short-term basis (seconds or minutes) or a long-term basis (minutes to hours) for subsequent analysis. Therefore, when the interfering signals are detected and then stored for subsequent analysis, when this subsequent analysis is actually done at a future time, the time of detected interfering signals would be in the past thus resulting in being “historical interference”).”
Regarding claim 8, Diener teaches “wherein the multiplicity of node devices is operable to detect a location of a signal transmitter of the at least one signal based on Time-Difference-of-Arrival (TDoA) (FIG 6 and paragraph 0120: the location engine 54, which may be part of intelligent device collecting measurements, computes the physical location of devices operating in the frequency band, for example, using snapshot buffer data collected by the measurement engine 50 to perform time difference of arrival (TDOA) measurements at two or more known locations (such as at two or more STAs) of a signal transmitted by the device to be located and another reference signal (such as an AP) to determine a location of a variety of devices (such as interferers) operating in the region of the frequency band.), Power-Difference-of-Arrival (PDoA) and/or Angle-of-Arrival (AoA) (Since the claim is written in the alternative form (“A, B and/or C”), it is sufficient to meet at least one of the limitations “A” or “B” or “C” in the claim to meet the limitations of the whole claim. In this case limitation “A” is met.).”
Regarding claim 10, Diener teaches “wherein the multiplicity of node devices and/or the remote server is operable to send a notification and/or an alarm to an operator after detecting the at least one signal (paragraph 0066: The spectrum activity information is reported locally, or remotely, to other devices to display, analyze and/or generate real-time alerts related to activity in the frequency band. Paragraph 0067: when an interference condition (presence of another signal in the frequency band of operation, adjacent frequency channel of operation, etc., of a device or network of devices in the frequency band) is detected, a real-time alert may be generated to advise a network administrator about the condition.).”
Regarding claim 11, Diener teaches “wherein the learning period is a predetermined period of time (paragraph 0101: The reference data for the variety of signals that may use the frequency band may be obtained from actual measurement and analysis of those devices.  Paragraph 0146: storing in the database the RF signatures of each authorized device. The RF signature may be created by capturing detailed signal pulse characteristics of each authorized device obtained using a device having a SAGE functionality, and storing information describing those characteristics in a database. All this represents “learning” and the time period used to perform these measurements and capturing corresponds to the claimed “a predetermined period of time”) or a period of time required to reach a settled percent (Diener does not teach this limitation. However, in paragraph 0100, Diener teaches that the accumulated signal pulse data for the signals to be classified are compared against reference or profile signal pulse data for known signals. Each histogram of the accumulated signal pulse data is compared against a like-kind histogram of the reference signal pulse data. The degree of match represents how close to each other the histograms are and for certain reference signal pulses, a very close match on certain pulse data must be found. Each reference data set may have its own match criteria that must be satisfied in order to ultimately declare a match. For example, when comparing accumulated signal pulse data with reference data for a Bluetooth SCO signal, there must be very precise matches between the pulse duration, bandwidth and time between pulses histograms in order to declare a match. A scoring system may be used, where a numeric value is assigned to the comparison results between each signal characteristic. For certain signal types, if the total numeric value (e.g., total score) is at least as great as a certain value, then a match may be declared.  It would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize percentage of similarity between the histograms as the score disclosed by Diener simply by design choice with predictable results.  Therefore, simply as an example, if the percentage of similarity equals 90%, this would have meant that 90 percent of information contained in the accumulated signal pulse histogram is the same as the information contained in the reference histogram. In view of the teaching in par. 0101 that the reference data for the variety of signals that may use the frequency band may be obtained from actual measurement and analysis of signal emitting devices, the above mentioned 90% means that the spectrum management apparatus of Diener has seen 90% of newly accumulated signal pulse histogram before, which is equivalent to recited in the claim “a settled percent" as per applicant’s spec., par. 0271 as filed.  Therefore, since the system is capable of matching the accumulated signal pulse histogram to the reference histogram with assigning a certain percentage of similarity (“a settled percent"), this means that the system has learned “the electromagnetic environment” to a “settled percent”).”
Regarding claim 12, Diener teaches “wherein the multiplicity of node devices periodically reevaluates the electromagnetic environment and updates the spectrum map (paragraph 0094: The signal classification database (“spectrum map”) may be updated with the reference data for new devices that use the frequency band. Paragraph 0123: updating to account for new devices that operate in the frequency band and/or changing regulations concerning requirements for the frequency band. Paragraph 0509: The classification definition application 425 is an application that generates and supplies new or updated signal definition reference data (also called fingerprints) for use by the classification engine 230. All these updates mean that the electromagnetic environment is periodically reevaluated).”

Regarding claim 13, Diener teaches “A system for automatic signal detection in a radio-frequency (RF) environment, comprising:
a multiplicity of node devices (paragraph 0057: spectrum management may be implemented by deploying a plurality of spectrum sensors 1200(1) to 1200(N) shown in FIG. 1 in various locations where activity associated with any of the plurality of signal types is occurring in the frequency band to form a sensor overlay network. Par. 0058: receiving spectrum activity information from one or more WLAN APs 1050(1) to 1050(N) (“a multiplicity of node devices”) and/or from one or more spectrum sensors 1200(1) to 1200(N) (“a multiplicity of node devices”).) constructed and configured for mesh network communication in the RF environment (although this is not explicitly disclosed, Diener in paragraph 0120 teaches that the location engine 54 computes the physical location of devices operating in the frequency band. Looking at FIG 6, it may be seen that the location engine 54 is part of the intelligent access point which is one type of spectrum sensing devices and which corresponds to claimed “node device”. As per paragraph 0120, the location engine performs time difference of arrival (TDOA) measurements at two or more known locations of a signal transmitted by the device to be located and another reference signal (such as an AP) to determine a location of a variety of devices. The location engine 54 may coordinate measurements obtained from multiple locations in the network. An example of a location engine is disclosed in incorporated by reference U.S. Application No. 60/319,737. This application in paragraph 0025 teaches that a correlation process for data collected at each of several RTs 200, 210 and 220 may be executed in the RTs 200, 210 and 220 themselves on an embedded or hosted processor. RTs 200, 210 and 220 of U.S. Application No. 60/319,737 correspond to sensors and intelligent access points of Diener and claimed “node devices”. In other words, to perform location determination process at each of the sensors/APs/RTs, they need to receive information from other sensors/APs/RTs participating in the measurements.
On the other side, the examiner takes an official notice that mesh topology networks in which individual nodes may establish plurality of connections with other nodes are well known in the art.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to enable the individual sensors/APs of Diener for communication between themselves such as in mesh topology. Doing so would have allowed them to directly receive information from each other, which may be necessary for location determination, without first sending information to the server by some sensors/APs and then receiving this information by other sensors/APs thus simplifying and speeding up the process of location determination.); and
a remote server in network communication with the multiplicity of node devices (servers 1055 and 1057 in FIG 1 which are shown in communication spectrum sensors and WLANs. Paragraph 0057: The spectrum intelligence gathered by the spectrum sensors (“the multiplicity of node devices”) is fed (“in network communication”) to one or several processing platforms such as a network management station 1090 or server 1055, etc.);
wherein the multiplicity of node devices comprises at least one receiver (receiver is mentioned at least in paragraphs 0064, 0070 and elsewhere in the disclosure. Also receivers 4000 and 4010 in FIG 12 with corresponding description) and at least one processor (processor is mentioned at least in paragraph 0057, 0058 (processor 1092 in Fig. 1)) coupled with at least one memory (memory 1094 in Fig.  1; 4060 and 4070 in FIG 12);
wherein the multiplicity of node devices is operable to measure the RF environment in a learning period, thereby creating measurement data;
wherein the multiplicity of node devices is operable to create a spectrum map based on the measurement data;

wherein the multiplicity of node devices is operable to select most prominent derivatives of the first derivative and the second derivative;
wherein the multiplicity of node devices is operable to perform a squaring function on the most prominent derivatives;
wherein the multiplicity of node devices is operable to identify at least one signal based on matched positive and negative gradients;
wherein the multiplicity of node devices is operable to transmit the measurement data and/or the FFT data to the remote server;
wherein the remote server is operable to perform spectrum analytics based on the measurement data and/or the FFT data; and
wherein the spectrum analytics includes averaging a real-time spectral sweep, removing areas identified by the matched positive and negative gradients, connecting points between removed areas to determine a baseline, and subtracting the baseline from the real-time spectral sweep, thereby creating signal data (the rest of the claim above is rejected as unpatentable over Diener and Kanazawa as explained in the rejection of claim 1 above because of similarity of limitations).”
Regarding claim 14, Diener does not teach “wherein the multiplicity of node devices is further operable to monitor the RF environment continuously.”

Regarding claim 15, Diener teaches “wherein the measurement data comprises power levels, bandwidths, and signal frequencies (paragraph 0092: The measurement engine 50 collects and aggregates output from the SAGE 20 and normalizes the data into meaningful data units for further processing. Specifically, the measurement engine 50 accumulates statistics for time intervals of output data from the SAGE 20 to track, with respect to each of a plurality of frequency bins that span the frequency band, average power, maximum power and duty cycle as well as other statistics. In addition, the measurement engine 50 accumulates pulse event data for signal pulses output by the SAGE that fit the configured criteria. Each pulse event may include data for power level, center frequency, and bandwidth).”

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 20110090939 (Diener) (of record) in view of US 20190064130 (Kanazawa) (of record) as applied to claim 1 above, and further in view of US 10251242 (Rosen) (of record).
Regarding claim 4, Diener does not disclose “wherein the multiplicity of node devices is fixed in or on street light boxes.”
Rosen in FIG. 1 with corresponding description discloses a block diagram of a system 100 for an enhanced light device which may be employed in external areas (e.g., in an open or relatively open area outside of a building or on a street (“street light box”)). (see col. 4 lines 43 - 47) Col. 8 lines 57 – 60 state that the enhanced light device 102 can comprise a sensor component 110. Col. 11 lines 27 – 47 state that the sensor component 110 can comprise or employ one or more sensors that can sense respective conditions associated with device 114 or the environment(s). The one or more sensors of the sensor component 110 can comprise, for example, a spectrum analyzer.
Since Rosen does not disclose structure of the spectrum analyzer used in the enhanced light device, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to implement the spectrum sensing device, such as disclosed by Diener, as the spectrum analyzer sensor 110 inside the enhanced light device used as street light with predictable results and simply to fill in where Rosen does not provide any disclosure. Doing so would have also allowed the light device to collect data, including sensor data, relating to the device or environment for presentation to the user (see Rosen, abstract).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 20110090939 (Diener) (of record) in view of US 20190064130 (Kanazawa) (of record) as applied to claim 1 above, and further in view of US 20110237243 (Guvenc) and US 20060178145 (Floam).
Regarding claim 5, Diener does not disclose “wherein the multiplicity of node devices is fixed on cellular base stations comprising macrocell base stations and small cell base stations.”
Guvenc in paragraph 0055 and FIG. 12 shows a block diagram of a femtocell base station HeNB 300 (“small cell base station”) which senses spectrum using UL spectrum sensing and interference module 345 to detect for interfering UEs (“wherein the multiplicity of node devices is fixed on cellular base stations comprising … small cell base stations”).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize a spectrum sensing device such as disclosed by Diener, in a small cell base station, as suggested by Guvenc. Doing so would have allowed to detect interfering user equipments (see Guvenc, paragraph 0055).
Additionally, Floam teaches monitoring for radio frequency activity violations in a licensed frequency band (title). As shown in FIG 3 and described in paragraph 0017, plurality of compliance monitors 100(1), 100(2), 100(3) (“multiplicity of node devices”) may be integrated into a corresponding one or more base stations 200(1), 200(2) and 200(3) associated with a licensed spectrum service provider (“macrocell base stations”). The compliance monitor connects to the base station antenna and analyzes the same 
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to integrate a spectrum sensing device such as disclosed by Diener, in a macro cell base station, as suggested by Floam. Doing so would have allowed determining whether there is RF activity occurring that impacts the operations of the associated base station (see Floam, paragraph 0017).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 20110090939 (Diener) (of record) in view of US 20190064130 (Kanazawa) (of record) as applied to claim 1 above, and further in view of US 8515473 (Mody) (of record).
Regarding claim 9, Diener does not disclose “wherein the multiplicity of node devices is operable to identify at least one white space in the electromagnetic environment.”
Mody teaches a method of cognitive communication for non-interfering transmission, including the step of conducting radio scene analysis to use the signal classification, machine learning and prediction information to learn more things about the existing signals and its underlying protocols (abstract), thus being in the same art as Diener. Further, in col. 13 lines 17 – 20 Mody teaches: at box 206, a decision is made as to whether a signal is detected. If no signal is detected in any signal space, then one has White Space as indicated at 208, and one can use any previously agreed-upon 
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize detection of white spaces in the electromagnetic environment, as disclosed by Mody, in the system of Diener. Doing so would have allowed additional devices to communicate in the white spaces where there are no other signals present.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 20110090939 (Diener) (of record) in view of US 20190064130 (Kanazawa) (of record) as applied to claim 13 above, and further in view of US 20130103684 (Yee) (of record).
Regarding claim 16, Diener does not teach “wherein the multiplicity of node devices is operable to compare the measurement data with license data in at least one license database, and detect unlicensed emission based on the comparison.”
In paragraph 0100, Diener describes comparison of the accumulated measurement data against reference or profile data from known signals and in paragraph 0101, Diener states that the reference data for the variety of signals that may use the frequency band may be obtained from a database of information, such as maintained by FCC.
On the other side, Yee discloses central licensed database which maintains information about all licensed TV devices and the central unlicensed database which maintains information about unlicensed wireless devices operating in TV spectrum (abstract). In paragraph 0040, Yee further discloses central database CDB 1 created in 
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize such database which includes licensed and unlicensed devices as disclosed by Yee, in the system of Diener, as the reference database to be compared with the actual measurements. Doing so would have not only provided reference data for the variety of signals to be compared with the actual measurements, but would have also separated this data for licensed and unlicensed users. Doing so would have also prevented interference with the licensed users (see Yee, paragraph 0062).
In the system of combined Diener and Yee’s disclosures, while comparing the measurement data on detected emissions with the reference data contained in separate licensed and unlicensed users databases, it would have been possible to determine whether the emission is originated by the licensed or unlicensed user (in the latter case “detect unlicensed emission based on comparison”). Indeed, if the measured pattern is found in the licensed users database, then the signal is emitted by the licensed user. .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US 20110090939 (Diener) (of record) in view of US 20190064130 (Kanazawa) (of record) as applied to claim 13 above, and further in view of US 20170289840 (Sung) (of record).
Regarding claim 17, although Diener discloses spectrum utilization map (SUM – see par. 0469, 0513 and Fig. 41), he does not disclose “wherein the multiplicity of node devices is operable to calculate a percentage of spectrum utilization in the RF environment.”
Sung in paragraph 0014 teaches determining a spectrum utilization percentage for the cell and determining the cell site is congested when the spectrum utilization percentage is above certain threshold values associated with congestion of the cell site. Paragraph 0048: determine the cell site is congested when the spectrum utilization percentage is above certain threshold values associated with congestion of the cell site.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to include determination of spectrum utilization percentage, as suggested by Sung, in the system of Diener. Doing so would have allowed to determine whether the network is congested.

Claims 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110090939 (Diener) (of record) in view of US 20190064130 (Kanazawa) (of record) and further in view of US 8515473 (Mody) (of record).
Regarding claim 18, this claim is for a method performed by a device claimed in claims 1 or 13 above. Since claims 1, 13 and 18 have mostly similar limitations, Diener and Kanazawa teach or fairly suggest the steps of the method claimed in claim 18 which are similar to those of claims 1 and 13 and, therefore, these limitations of claim 18 are rejected because of the same reasons as set forth in the rejection of claims 1 and 13.
Claim 18 additionally claims that measuring and learning is “based on statistical learning techniques”, which was not explicitly addressed in the rejection of claims 1 and 13 above.
Mody teaches a method of cognitive communication for non-interfering transmission, including the step of conducting radio scene analysis to use the signal classification, machine learning and prediction information to learn more things about the existing signals and its underlying protocols (abstract), thus being in the same art as Diener. FIG 2C and col. 9 line 23 – col. 10 line 3 describe machine learning algorithm which utilizes statistical features (“statistical learning techniques”) to train the classifier to make classification decisions with respect to determined signals. Initially, the signal features are measured and then they are supplied to the classifier which performs classification. However, the signal classifier is adaptive which can learn based on the quality of the classification. As is further disclosed in col. 28 line 66 – col. 19 line 18, the determination of signals present in the environment is based on comparison between 
Thus, the system of Mody is “measuring and learning the RF environment in a learning period based on statistical learning techniques, thereby creating learning data”.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Mody machine learning based on “statistical learning techniques” in the system of Diener. Doing so would have provided dynamic use of the spectrum such that the emanated signals do not interfere with the existing ones (see Mody, col. 2 lines 43 – 48), to predict the behavior of existing signals and tailor emitted signals to avoid interference (see Mody, col. 2 lines 61 - 66). Doing so would have also provided a learning module facilitating adaptation in the standard classification process, so that the presence of new types of waveforms can be detected, features that best facilitate classification of the previously and newly identified signals can be determined, and waveforms can be generated by using a basis-set orthogonal to the ones present in the environment. Incremental learning and prediction allows knowledge enhancement as more snap-shots of data are processed, resulting in improved decisions (see Mody, col. 3 lines 13 - 24).
Regarding claim 19, Diener teaches “further comprising the multiplicity of node devices detecting interferences in the RF environment (paragraph 0062: detecting and reporting interference; paragraph 0094: the classification engine 52 (which is part of the intelligent access point having spectrum sensing capability and thus represent “node device”) can detect signals that interfere with the operation of one or more devices. Paragraph 0122: the spectrum expert 56 (which is part of the intelligent access point having spectrum sensing capability and thus represent “node device”) may operate on triggers for alert conditions in the frequency band, such as detection of a signal that interferes with the operation of a device or network of devices operating in the frequency band).”
Regarding claim 20, Diener in combination with Mody teaches “further comprising the multiplicity of node devices identifying at least one white space in the RF environment (Mody, col. 13 lines 17 – 20: at box 206, a decision is made as to whether a signal is detected. If no signal is detected in any signal space, then one has White Space as indicated at 208, and one can use any previously agreed-upon method to communicate in this White Space).”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198.  The examiner can normally be reached on Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648